Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-00-00408-CV
____________
 
SCHWEIZ-DEUTSCHLAND-USA-DREILANDER-BETEILIGUNG OBJEKT
STUTTGART C DLF 97/26 C
WALTER FINK, Appellant
 
V.
 
SUEBA U. S. A. CORPORATION, ET AL., Appellees
 

 
On
Appeal from the 189th District Court
Harris
County, Texas
Trial
Court Cause No. 99-23393
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed March 11, 2000.  
On January 21, 2003, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion filed
January 30, 2003.
Panel consists of Justices Yates,
Anderson, and Frost.